Title: From James Madison to Henry Lee, 28 March 1792
From: Madison, James
To: Lee, Henry


My Dear SirPhiladelphia March 28th 1792
No nomination has yet been made of a new commander for the military establishment, nor of any of the Brigadiers authorised by the supplemental act lately passed. I refer to the News papers for the inferior appointments which have taken place. It is understood that St. Clair is not to remain in service. A proposition was yesterday made in the H. of Reps. desiring the President to institute an enquiry into the cause of the western calamities, which for some particular reasons was deemed improper, and was disagreed to, but another passed for appointing a committee to make an enquiry. It ought to have confined the committee to such circumstances & abuses as are proper information for the house, and an explanatory resolution to that effect, was laid on the table, and will probably be taken up to day.
The Representation Bill was carried in the unconstitutional form insisted on by the Senate, by a majority of one there, & of Two in the other house. By applying the ratio to the aggregate population instead of the respective nos. in the states and giving an additional member to the larger fractions, it makes out 120 for the no. of Reps. so distributed, that the southern states & particularly Virginia, are deprived of the little fractional advantage arising from the contingent operation of the constitutional rule.
The Mint Bill sent from the Senate passed the house of Reps. yesterday. It was disliked and voted against by some as it stands, because it does not establish any systematic proportion of alloy, conforming to the arbitrary one of the last and basest edition of the Spanish dollar—but by most, on acct of the expense which is estimated at about 30,000 Annually, and the additional weight of influence it throws into the preponderating scale. In the course of the Bill a small circumstance happened worthy of notice, as an index of political biasses. The Senate had proposed in the Bill that on one side of the coin should be stamped the head of the Prest. for the time being. This was attacked in the house of Reps. as a feature of monarchy, and an amendment agreed to substituting an emblematic figure of Liberty—on the return of the Bill to the Senate the amendment was instantly disagreed to, & the Bill sent back to the H. of Reps. The question was viewed on acct. of the rapidity & decision of the Senate as more serious than at first. It was agitated with some fervor and the first vote of the house confirmed by a larger majority.
The senate perceiving the temper and afraid of losing the Bill, as well as unwilling to appeal in such controversy to the public criticism, departed from their habitual perseverence & acceded to the alteration proposed.
The measures proposed in the Reports of the Secy, of the Treasury on the public debt & a further assumption &c are the Special order for to day.
A Bristol packet has just arrived at N. york but has been so long on the passage, that nothing new is received by her. The latest accts from Europe make it not improbable that war may result from the patronage afforded to the exiled French Princes. The accounts from Hispaniola do not diminish the distresses of that Island.
You will see by the enclosed papers where Duer’s enterprising speculations have landed him, and their effect on two of his allies. It is said that his operations extend to Millions and have been carried on by usurious loans from every description of people in N. Y—and wherever else avarice could be tempted by illegal premiums. Yrs most affly.
Js Madison jr.
